Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 is dependent on itself but does not make sense on its own.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
For examination purposes, Examiner will examine claim 5 as being dependent on claim 4.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6 to 10, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Akimoto (JP Patent No. H02175923).
[AltContent: textbox (Akimoto: Figure 1)]
    PNG
    media_image1.png
    421
    497
    media_image1.png
    Greyscale
Regarding claim 1, Akimoto teaches a furnace for the thermal treatment, of fibers (abstract, 1a), comprising; a) a furnace housing (15); b) a process space (interior of 23) which is located in the interior space of the furnace housing (15) and is delimited by a process space housing (23) and into which the material to be treated can be introduced (26a, abstract, Figure 1); c) a heating system (13 and 14, Figure 2) by which consists of black lead production type felt etc. which consist of graphite powder and an electric insulation material, for example).

Regarding claim 3, as applied to claim 1, Akimoto further teaches wherein, the solid particulate material (24) is a granular material, in the form of a grain- like material, a pulverulent material or a powder material, or has been processed to give a pellet material (thermal insulation 24 which consists of black lead production type felt etc. which consist of graphite powder and an electric insulation material”).
Regarding claim 6, as applied to claim 1, Akimoto further teaches wherein the insulating bed (24) is present in an insulation space (void of where 24 is located) which surrounds the process space housing (23) at least in regions (annotated Figure 1).
Regarding claim 7, as applied to claim 6, Akimoto further teaches wherein the insulation space (where 24 is) is configured as an annular space (15: which is a cylindrical pressure-resistant vessel) whose outer boundary is formed by corresponding regions of the furnace housing (24 is in contact with 15, Figure 1, outer case 23 holds thermal insulation 24 outside).
Regarding claim 8, as applied to claim 6, Akimoto further teaches wherein the insulation space (interior of 24) adjoins the process space housing at least in region (annotated Figure 1, 23)
Regarding claim 9, as applied to claim 1, Akimoto further teaches wherein the heating system (13 or 14) comprises at least one heating element (17) which is arranged in the process space (interior of 23, Figure 1).
Regarding claim 10, as applied to claim 1, Akimoto further teaches wherein the heating system (13 or 14) comprises at least one heating element (17) which is arranged in a heating space (annotated Figure 1) which adjoins the process space (interior of 23).
	Regarding claim 15, as applied to claim 10, Akimoto further teaches wherein the process space housing (23) delimits the process space (interior of 23) and the one or more heating spaces (annotated Figure 1)
	Regarding claim 16, as applied to claim 1, Akimoto further teaches wherein the furnace (15) is a continuous furnace and the material to be treated can be passed through the process space (annotated Figure 1, 26a and 26b, The present invention relates to the device which manufactures the graphite fiber of high physical properties efficiently continuously).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Blain (US Patent No. 6413601).
Regarding claim 2, as applied to claim 1, Akimoto teach the invention as described above but does not expressly teach wherein the solid particulate material (60) of the insulating bed (58) has been densified.
Blain teaches wherein the solid particulate material of the insulating bed has been densified (column 5 lines 8 to 31) because roll pressed flexible graphite sheet is known to be a relatively good thermal barrier (column 5 lines 26 to 27).
Therefore, it would have been obvious to a person skilled in the art at a time before the invention was effectively filed to modify Akimoto to include wherein the solid particulate material of the insulating bed has been densified in view of the teachings of Blain because roll pressed flexible graphite sheet is known to be a relatively good thermal barrier.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Iwata (US Patent No. 4820905).
Regarding claim 4, as applied to claim 1, Akimoto teach the invention as described above but does not expressly teach wherein the solid particulate material (60) is a carbon black material, having a carbon content of more than 99.5%.
Iwata teaches wherein the solid particulate material (carbon felt, 12) is a carbon black material (column 1 lines 28 to 31), having a carbon content of more than 99.5% (column 3 lines 13 to 21) to provide a carbonizing furnace which can be run continuously at a higher temperature than that in the case of the conventional techniques, and stably for an extended period of time, without a sudden stop due to short-circuiting caused by a conductive heat insulator (column 1 lines 58 to 65).

For clarity, Iwata teaches that carbon black and carbon fiber felt are known heat insulator used in carbonizing furnaces (column 1 lines 28 to 31) and that carbon fiber felt contains carbon fibers having a carbon content of about 90% by weight or more (column 3 lines 13 to 21). Although Iwata uses a ceramic felt to insulate the outer chamber of the furnace in the prior art, Iwata nonetheless teaches that it is known in the art that carbon black and carbon felt are used as insulators of furnaces. Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Akimoto to include wherein the solid particulate material is a carbon black material, having a carbon content of more than 99.5% to yield the predictable result of insulating a carbonizing furnace. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Iwata (US Patent No. 4820905) as applied to claim 4 (see 112d rejection) in further view of Riebel (US Publication No. 20070043157).
Regarding claim 5, the combined teachings teach the invention as described above but do not expressly teach wherein the carbon black material is a gas black, a 
Riebel teaches that it is known in the art that carbon black material is a gas black, a furnace black, a flame black, a carbon black from cracking, an acetylene black, a thermal black, a channel black or a mixture of a plurality of these types of carbon black (paragraphs 0035 to 0038) and that carbon black can be used as a filler, reinforcing filler, UV stabilizer, conductivity carbon black or pigment, be used in rubber, plastic, printing inks, inks, inkjet inks, toners, finishes, paints, paper, bitumen, concrete and other construction materials, and be used as a reducing agent in metallurgy (paragraph 0042 and 0043).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed would have recognized that the carbon black of the combined teachings could be any variation of carbon black in view of the teachings of Riebel, thereby yielding the predictable result of wherein the carbon black material is a gas black, a furnace black, a flame black, a carbon black from cracking, an acetylene black, a thermal black, a channel black or a mixture of a plurality of these types of carbon black.
For clarity, the combined teachings teach how and why carbon black is used but do not expressly teach the specific makeup of the carbon black. Riebel addresses this deficiency by noting that carbon black may be a variety of different types of carbon black. 
Claim(s) 11 to 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto (JP Patent No. H02175923) in view of Takahashi (US Patent No. 4900247).
Regarding claim 11, as applied to claim 10, Akimoto teaches the invention as described above but does expressly teach wherein the heating space is arranged on the upper side or on the underside of the process space.
Takahashi teaches the technique of furnace core tubes through which commodities to be heat-treated are passed and that heaters are located circumferentially outside of the tube (column 1 lines 10 to 33, column 1 lines 58 to 68).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Akimoto with the known technique of furnace core tubes through which commodities to be heat-treated are passed and that heaters are located circumferentially outside of the tube in view of the teachings of Takahashi, thereby teachings the claimed limitations wherein the heating space (column 2 lines 39 to 40: Graphite heaters were placed in a space between the passage 1 and the support 2) is arranged on the upper side or on the underside of the process space (1, Figures 1 and 2).
Regarding claim 12, as applied to claim 10, Akimoto teaches the invention as described above but does expressly teach wherein the heating element is a first heating element and the heating space is a first heating space, where the heating system comprises at least one second heating element which is arranged in a second heating space which adjoins the process space.

Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Akimoto with the known technique of furnace core tubes through which commodities to be heat-treated are passed and that heaters are located circumferentially outside of the tube in view of the teachings of Takahashi, thereby teachings the claimed limitations: wherein the heating element is a first heating element (5, annotated Figure 1) and the heating space is a first heating space (annotated Figure 1), where the heating system comprises at least one second heating element (5, annotated Figure 1) which is arranged in a second heating space [AltContent: textbox (Takahashi: Figure 1)]
    PNG
    media_image2.png
    421
    477
    media_image2.png
    Greyscale
(annotated Figure 1) which adjoins the process space (interior of 1, Figure 1).
Regarding claim 13, as applied to claim 12, the combined teachings teach the invention as described above but does expressly teach wherein the first heating space 
Takahashi further teaches the technique of furnace core tubes through which commodities to be heat-treated are passed and that heaters are located circumferentially outside of the tube (column 1 lines 10 to 33, column 1 lines 58 to 68).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings with the known technique of furnace core tubes through which commodities to be heat-treated are passed and that heaters are located circumferentially outside of the tube in view of the further teachings of Takahashi, thereby teachings the claimed limitations: wherein the first heating space (5, annotated Figure 1) is arranged on the upper side and the second heating space (annotated Figure 1) is arranged on the underside of the process space (interior of 1, Figure 1).
Regarding claim 14, as applied to claim 1, Akimoto teaches the invention as described above but does expressly teach wherein the heating space is arranged on the upper side or on the underside of the process space.
Takahashi teaches the technique of muffle cases, and heaters employed in such heating furnaces are made from graphite or carbon materials (column 1 lines 10 to 33, column 1 lines 42 to 58).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify Akimoto with the known technique of muffle cases, and heaters employed in such heating furnaces are made from graphite or carbon materials in view of the teachings of Takahashi, thereby .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Decker (US Publication No. 20170073846) teaches a heating device for producing carbon fibers.
	Berner (US Publication No. 20160209115) teaches oxidation furnace.
Hatayama (US Publication No. 20160040322) teaches a carbon fiber manufacturing method.
Ryoki (US Publication No. 20110136069) teaches burning equipment.
Reinbold (US Patent No. 5227175) teaches an apparatus for processing monofilaments.
Iwata (EP Patent No. 0252506) teaches a carbonizing furnace.
Jansen (US Patent No. 4681536) teaches a charging sluice for annealing oven.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441.  The examiner can normally be reached on M-R 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW W CHEUNG/               Examiner, Art Unit 3762      

/EDELMIRA BOSQUES/           Supervisory Patent Examiner, Art Unit 3762